DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 08/10/2021 have been entered.

3.	This application has pending claim(s) 1 and 11.

Terminal Disclaimer
4.	The terminal disclaimer filed on 08/10/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

5.	Applicants arguments filed on 08/10/2021, with respect to the double patenting rejection(s) have been fully considered and are persuasive. The double patenting rejection(s) have been withdrawn.

EXAMINER’S AMENDMENT
6.	Examiners amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To 
7.	Authorization for this examiner’s amendment was given in a telephonic interview with Mr. Gregory M. MacDonald on Monday August 16, 2021.
Claims have been amended as follows:
1. [Currently Amended] A security system for monitoring the presence or movement of an object in the vicinity of a space comprising:
a. a special purpose computer;
b. a capacitance charge controller;
c. a detection electrode;
d. a wireless means of communications;
e. a remote monitoring device capable of receiving a control signal directly or indirectly from the capacitance charge controller;
f. at least one annunciator;
g. a signaling device;
h. a sensor;
i. at least one processor; 
j. and at least one non-transitory computer readable medium, wherein the object may
be selected from the group consisting of a currency, gems, retail item, art, a
weapon, a computer, computer keyboard, jewelry, data memory device,
personal items, valuables, documents, alcohol, drugs and a receptacle directly
associated with placement of any of the aforementioned objects-;
k. at least one additional means of detecting motion or a person’s presence;

m. wherein the special purpose computer configured to detect a change of charge of an electrical capacitance at a detection electrode is further configured to include at least one additional means of detecting the presence or movement of a select object; 
n. and wherein the capacitance charge controller is capable of determining the change in an electrode’s electrical properties when altered by movement of an object in its vicinity.
2. [Cancelled] 
3. [Cancelled]
4. [Cancelled]
5. [Cancelled]
6. [Cancelled] 
7. [Cancelled]
8. [Cancelled]
9. [Cancelled]
10. [Cancelled].
11. [Currently Amended] A security system for monitoring movement or presence of an object in a vicinity of a space comprising:
a. a special purpose computer configured to detect a change of an electrical capacitance or charge at a detection electrode operatively associated with a detection of movement, addition, or 
device according to a web accessible contact register in response to
determination of such electrical change;
b. a capacitance charge controller;
c. a detection electrode;
d. a wireless means of communications;
e. a remote monitoring device capable of receiving a control signal directly or
indirectly from the capacitance charge controller;
f. at least one annunciator;
g. a signaling device operatively associated with at least one additional control input selected from the group consisting of a PIR detector, thermal detection, thermal imaging, LIDAR, RADAR, wireless communication, radio wave interference, capacitive or electrostatic charge transfer, ultrasound, analog image processing, digital image processing, an image frame change detection, an object detection, object tracking, image recognition software, AI software
routines, mass detection, facial recognition, GPS positioning a mechanical switch, magnetic switch, magnetic detection, and an electronic switch or similar means.
h. a sensor;
i. at least one processor; 
o. and at least one non-transitory computer readable medium, wherein the object may be selected from the group consisting of a currency, gems, retail item, art, a weapon, jewelry, a computer, valuables, data, documents, alcohol, drugs, and a receptacle directly associated with placement of any of the aforementioned objects;

q. at least one additional means of detecting motion or a person’s presence;
r. wherein the non-transitory computer readable medium 1s selected from the group consisting of computer readable medium, non-transitory computer disks, hard drives, USB drives, ROM, RAM, disc, coaxial cable, fiber optic cable, twisted pair, DSL, and wireless technologies such as infrared, radio, and microwave are included in the definition of medium;
s. wherein the special purpose computer configured to detect a change of charge of an electrical capacitance at a detection electrode is further configured to include at least one additional means of detecting the presence or movement of a select object; 
t. and wherein the capacitance charge controller is capable of determining the change in an electrode’s electrical properties when altered by movement of an object in its vicinity.
12. [Cancelled] 
13. [Cancelled]
14. [Cancelled] 
15. [Canceled] 
16. [Cancelled] 

REASONS FOR ALLOWANCE
7.	The following is an examiner's statement of reasons for allowance: The instant invention is related to electronically and visually remotely monitoring a person or the intrusion of a
person’s hands into a specific area within the proximity of a specific area and/or contact with at

Prior art was found for the claims as follows:
Crabtree et al., [US patent No.: 6,236,736 B1] discloses in figure 3 the operation of the system.
In step 170, the scene of a self-service checkout terminal with the video camera and a series of
video frames representing activity in the scene are generated. In step 172, image regions (blobs)
of a video frame representing a hand are identified. In step 174, hand movements are tracked
with respect to the scanner over a plurality of video frames and tracking information representative thereof is generated. Finally, in step 176, event information descriptive of user activity at the self-service checkout terminal based on the tracking information is generated. This event information may be in the form of digital signals which are output to a security monitoring component of a self-service checkout terminal.

8. Applicant uniquely claimed a distinct feature in the instant invention, which are not found in the prior art, either singularly or in combination. The feature is “… at least one non-transitory computer readable medium, wherein the object may be selected from the group consisting of a currency, gems, retail item, art, a weapon, a computer, computer keyboard, jewelry, data memory device, personal items, valuables, documents, alcohol, drugs and a receptacle directly
associated with placement of any of the aforementioned objects;
at least one additional means of detecting motion or a person’s presence; 
wherein the non-transitory computer readable medium is selected from the group consisting of computer readable medium, non-transitory computer disks, hard drives, USB drives, ROM, RAM, disc, coaxial cable, fiber optic cable, twisted pair, DSL, and wireless technologies such as infrared, radio, and microwave;

wherein the special purpose computer configured to detect a change of charge of an electrical capacitance at a detection electrode is further configured to include at least one additional means of detecting the presence or movement of a select object; 
and  wherein the capacitance charge controller is capable of determining the change in an electrode’s electrical properties when altered by movement of an object in its vicinity.”

This feature is not found or suggested in the prior art.

9.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

10.	Claims 1 and 11 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD D BROWN JR whose telephone number is (571)272-4371.  The examiner can normally be reached on Monday - Friday 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488